Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second end configured to be disposed under the midfoot at the midline of the footwear during use, and a portion intermediate to the first end and the second end configured to be disposed under the forefoot at the midline of the footwear during use” in Claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 22 recites “a second end configured to be disposed under the midfoot at the midline of the footwear during use, and a portion intermediate to the first end and the second end configured to be disposed under the forefoot at the midline of the footwear during use”. After a full review of Applicant’s disclosure, there appears to be no support for the second end and a portion intermediate of the base plate being disposed under a midline of the footwear. Additionally, there is no mention of a midline of the footwear in the instant disclosure. The specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “a second end configured to be disposed under the midfoot at the midline of the footwear during use, and a portion intermediate to the first end and the second end configured to be disposed under the forefoot at the midline of the footwear during use”. After a full review of Applicant’s disclosure, there appears to be no support for the second end and a portion intermediate of the base plate being disposed under a midline of the footwear. Additionally, there is no mention of a midline of the footwear in the instant disclosure. Therefore, the claim limitation is regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations “the toe box", “the midfoot”, and “the footwear” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim limitation is indefinite as footwear has not been positively claimed. Claim 1 is rejected as best understood by examiner.
Claim 21 recites the limitation “the sidewalls" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim limitation is indefinite as it is unclear what structure Applicant is intending to refer to as having sidewalls or where the sidewalls are located. Claim 21 is rejected as best understood by examiner.
Claim 22 recites the limitation “the midline of the footwear" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim limitation is indefinite as it is unclear where the midline of the footwear is located. Claim 22 is rejected as best understood by examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 4-7, 9-11, 13, 15-17, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 3,786,579) in view of Giovale (US 2002/0095820).
Regarding Claim 1, Clark discloses a crampon system adaptable to different widths of footwear (Abstract), wherein the crampon system comprises: a metal base plate (42,43; Col.2, lines 35-37) having a substantially rigid horizontal platform (as seen in Fig.3; 42 & 43 are substantially horizontal; Col.4, lines 11-13); a first adjustable, support (40) having a substantially horizontal platform (as seen in Fig.2 & 3, 40 is substantially horizontal), wherein the first adjustable support is less rigid than the base 

    PNG
    media_image1.png
    388
    699
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the first and second adjustable supports of Clark to be made of a polymeric material, as taught by Giovale, in order to provide supports that are durable and enhance the flexibility of the crampon, so that it flexes with the stride of a wearer when in use.



Regarding Claim 4, Clark discloses a crampon system of claim 2, wherein the base plate (42,43) and the first adjustable support (40) are connected at a slideable attachment (60) located within a region on the first adjustable support intermediate to a rotatable connection  (62; Col.2, line 65) and a releasable connection (58), wherein the slideable attachment is configured to restrict the range of rotation of the first adjustable support (Fig.2 & 4; Col.2, lines 63-65; when the screw 60 is tightened it would restrict movement), and wherein system is configured such that during use, the releasable connection (58) is nearer the toe of the footwear than the rotatable connection (62) is near the toe of the footwear (as seen in Fig.2).

Regarding Claim 5, Clark discloses a crampon system of claim 1, wherein at least one of the first adjustable support (40) and the second adjustable support comprise a plurality of fastening points (51), allowing selective adjustment between the 

Regarding Claim 6, Clark discloses a crampon system of claim 1, wherein the base plate (42,43) further comprises a front support (35) extending upwardly from a forward portion of the base plate (35 is in the front half of 42,43), wherein the front support participates in securing the front of the footwear (Col.2, lines 16-24), wherein a plurality of teeth (26-29; Col.2, lines 6-15) protrude from the bottom side of the base plate (as seen in Fig.2 & 3).

Regarding Claim 7, Clark discloses a crampon system of claim 1, further comprising: a rear binding (38,39) that is releasably connected (via 52 & 53) to a front binding comprising the base plate (42,43), the first adjustable support (40) and the second adjustable support (41), wherein the front binding is adapted to remain securely attached to the footwear when the rear binding is detached from the front binding and the footwear (the rear binding can be detached from the front binding by loosening and removing screws 52-55; Col.3, lines 31-34) and wherein the base plate comprises cleats (26-29; Col.2, lines 6-15). It is noted that the recitation that an element is “adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. The rear binding of Clark is capable of being removed from the front binding while the front binding 

Regarding Claim 9, Clark discloses a crampon system of claim 1, wherein a front binding comprising the base plate (42,43), the first adjustable support (40), and the second adjustable support (41) is configured to couple with a snow shoe (Fig.1-3; Abstract; the adjustable support is connected to a shoe and inasmuch as has been claimed by Applicant the shoe in Fig.1 is a shoe that is capable of being worn in the snow and therefore meets the limitation of a snow shoe).

Regarding Claim 10, Clark discloses a crampon system of claim 9, wherein the base plate comprises cleats (26-29; Col.2, lines 6-15).

Regarding Claim 11, Clark discloses a crampon system adapted for use with footwear (Abstract) comprising: at least two adjustable supports (40 & 41) comprising a substantially horizontal platform (as seen in Fig.2 & 3, 40 and 41 are substantially horizontal) and lateral supports (32 & 33) coupled to the horizontal platform and configured to contact a lateral side of the footwear upper during use, wherein the at least two adjustable polymeric supports are less rigid than the base plate; a base plate (42 & 43) comprised of a substantially rigid, metallic material (Col.2, lines 35-37) and in a substantially horizontal plane (as seen in Fig.3; 42 & 43 are substantially horizontal; Col.4, lines 11-13), wherein a bottom side of the at least two adjustable supports are in direct contact with a top side of the base plate (as seen in Fig.2 & 3), wherein each of 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the two adjustable supports of Clark to be made of a polymeric material, as taught by Giovale, in order to provide supports that are durable and enhance the flexibility of the crampon, so that it flexes with the stride of a wearer when in use.

Regarding Claim 13, Clark discloses a crampon system of claim 11, wherein the base plate further comprises a front support (35) extending upwardly from a forward 

Regarding Claim 15, Clark discloses a crampon system of claim 11, wherein a third set of attachments (63/62 of 46 and 47 & 64) of the plurality of attachments are intermediate slideable attachments (as 63/62 are slid over one another to line up 46 & 47 in the desired width) configured to restrict the range of rotation of the at least two adjustable supports (Fig.2; Col.3, lines 9-13).

Regarding Claim 16, Clark discloses a crampon system of claim 11, wherein the second set (60,62 & 61,63) of the plurality of attachments include multiple positions for engaging the base plate to the at least two adjustable supports with the releasable fastener by utilizing a plurality of fastening points (elongate slots 62 and 63 each have two ends which are respective fastening points; i.e. four fastening points), allowing position between the base plate and the at least two adjustable supports to be fixed in a plurality of positions relative to one another (Col.3, lines 35-48).

Regarding Claim 17, Clark discloses a crampon system of claim 11, further comprising: a rear binding (38,39) configured to extend between the midfoot and the heel of the footwear during use (as seen in Fig.2) and that is releasably connected (via 52 & 53) to a front binding comprising the base plate (42,43) and the at least two adjustable supports (40 & 41), wherein the front binding is adapted to remain securely attached to the footwear when the rear binding is detached from the footwear (the rear 

Regarding Claim 21, Clark discloses a crampon system of claim 1, wherein each of the sidewalls (30,31,32,33) are configured to couple to a first strap that can go over the top of the footwear and a second strap that can go around the heel of the footwear during use (Col.2, lines 16-24).  

Regarding Claim 22, Clark discloses a crampon system of claim 1, wherein the base plate (42,43) comprises first end configured to be disposed under the toe box during use (as seen in Fig.1 & 2), a second end configured to be disposed under the midfoot at the midline of the footwear during use (i.e. outer perimeter line of the footwear is a midline, inasmuch as has been claimed by Applicant and insofar as is definite), and a portion (middle portion of 42 & 43) intermediate to the first end and the second end configured to be disposed under the forefoot at the midline of the footwear during use (as seen in Fig.1 & 2).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 3 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 3,786,579) and Giovale (US 2002/0095820), in view of Kiniry (US 6,814,360).
Regarding Claim 3, Clark and Giovale disclose the invention substantially as claimed above. Clark discloses a crampon system of claim 2, wherein the sidewall (32 & 33) of the first adjustable support (40) and the sidewall (32 & 33) of the second adjustable support (41) have protrusions which are configured to contact a side of the footwear upper and restrict movement of the footwear (portion having 36 of 33 & 32 protrude upward and as seen in Fig.1, would contact the side of the footwear upper and provide restriction to movement of the footwear). Clark does not disclose the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the sidewalls of Clark to include a plurality of protrusions configured to contact a side of a footwear upper, as taught by Kiniry, in order to provide a crampon system having sufficient friction to maintain an article of footwear within the crampon, without any undue footwear slippage.

Regarding Claim 12, Clark and Giovale disclose the invention substantially as claimed above. When in combination Clark and Giovale teach a crampon system of claim 11, wherein the at least two adjustable, polymeric supports (40 & 41 of Clark as modified by Giovale) have protrusions extending from the substantially horizontal platforms and lateral supports, wherein the protrusions are configured to contact a side of the footwear upper, respectively, and restrict movement of the footwear (Clark: portion of 36 of 33 & 32 protrude upward and as seen in Fig.1, would contact the side of the footwear upper and provide restriction to movement of the footwear). Clark does not disclose the at least two adjustable supports have a plurality of protrusions are configured to contact a bottom of the footwear, respectively, and restrict movement of the footwear. However, Kiniry teaches a crampon system with a plurality of protrusions (102) configured to contact a bottom of the footwear, respectively, and restrict movement of the footwear (as seen in Fig.3; Col.4, lines 14-19).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the adjustable supports of Clark to include a plurality of protrusions configured to contact a bottom of the footwear, as taught by Kiniry, in order to provide a crampon system having sufficient friction to maintain an article of footwear within the crampon, without any undue footwear slippage.

7.	Claims 8, 14, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 3,786,579) and Giovale (US 2002/0095820), in view of Forrest (US 2004/0231200).
Regarding Claims 8 and 18, Clark and Giovale disclose the invention substantially as claimed above. Clark discloses a crampon system wherein the base plate (42,43) comprises two stabilizing elements (42 and 43 are each stabilizing elements) spaced apart a distance and wherein the rear binding (38,39) comprises: a rear base plate (back half of 38,39 is a rear base plate) comprises cleats (26-29; Col.2, lines 6-15); an adjustable length extender bar (front half of 38,39) having a width approximately equal to the distance between the two stabilizing elements (the distance/width between the front half of 38,39 is approximately equal to the distance between 42,43); the adjustable length extender bar being releasably fastenable to the base plate of the front binding (the front half of 38,39 releasably connects to 42,43 by attachment through 40,41 and 52-55) and extendable (via 50 & 51) between the two stabilizing elements of the base plate of the front binding (as seen in Fig.2); a rear lateral support (30) for containing a strap that is configured to restrain the footwear to the rear binding (Col.2, lines 16-20). Clark does not disclose a rear strap having a releasable buckle. However, Forrest teaches a rear strap (36) having a releasable 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Clark to include a strap in the rear lateral support which has a releasable buckle, as taught by Forrest, in order to provide a crampon with a strapping system that securely fastens the crampon to an article of footwear and is easily disengaged for a user to remove the footwear from the crampon structure.

Regarding Claim 14, Clark and Giovale disclose the invention substantially as claimed above. Clark discloses a crampon system of claim 11, wherein the front binding further comprises a strap (Col.2, lines 16-20). Clark does not disclose an adjustable strap buckle secured to an adjustable strap. However, Forrest teaches an adjustable strap buckle (40) adapted to secure an adjustable strap (36) having multiples holes (58) therein, the buckle (40) comprising: a first closed end (right side of 40) adapted to attach to an anchor (56), a second end (left side of 40) which includes a side opening (50) configured to allow adjustable strap to pass through the side opening (as seen in Fig.3A); a tooth element (54b) between the first and the second end, said tooth element projecting in a direction toward the second end (as seen in Fig.3A; the left side of 54b projects downward toward the left side of 40), wherein the tooth is adapted to engage and secure one of the said multiple holes in the adjustable strap (as seen in Fig.3A). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the strapping of Clark to include an .

 Response to Arguments
In view of Applicant's amendment, the search has been updated, newly modified grounds of rejection and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the newly modified grounds of rejection and new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732